Citation Nr: 0121962	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  94-11 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for pes planus. 

2.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Veteran represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse





ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969, including service in the Republic of Vietnam 
from October 1968 to September 1969. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1993 RO decision which denied the 
veteran's claims of service connection for pes planus and an 
acquired psychiatric disability (including PTSD).  In 
February 1996 and September 1998, the Board remanded the 
claims to the RO for further  development.  


FINDINGS OF FACT

1.  Pes planus was noted on the veteran's pre-induction and 
induction examinations.
 
2.  There is no competent evidence that the veteran's 
preexisting pes planus increased in severity during his 
period of service.

3.  An acquired psychiatric disability was not manifest 
during service; and any current and acquired psychiatric 
disability is not attributable to service.

4.  The veteran did not engage in combat.

5.  The veteran's PTSD symptoms have not been attributed to a 
verified inservice stressor.
 

CONCLUSIONS OF LAW

1.  Preexisting pes planus was not aggravated during service.  
38 U.S.C.A. §§ 1110, 1111, 1153 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.303, 3.306 (2000).

2.  An acquired psychiatric disability, including PTSD, was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.304(f) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A prescription note which is dated in June 1967 shows that 
the veteran had difficulty with excessive callosities on both 
feet.  It was also noted that he had recurrent tendonitis, 
among other things.

When the veteran was examined for preinduction purposes in 
July 1967, it was noted that he had pes planus to one degree, 
which was not considered disqualifying.  His psychiatric and 
neurological systems were within normal limits.  On an 
associated form, the veteran reported a medical history of 
foot trouble.  

The veteran served on active duty from September 1967 to 
September 1969.  He had active service in the Republic of 
Vietnam from October 1968 to September 1969.  His DD Form 214 
does not indicate any decorations which evince combat duty.  
His DA Form 20 reflects that this military occupational 
specialty was that of a military policeman.  His last duty 
assignment was that of a security guard.

At the time of his enlistment, in September 1967, the 
veteran's July 1967 pre-induction examination was annotated.  
In general, another examination was performed; the findings 
of the July 1967 pre-induction examination were essentially 
confirmed; and no additional defects were discovered.  It was 
determined that the veteran was fit for military service. 

In October 1967, the veteran presented with complaints of 
tenderness about the long tibial arch and under the 
metatarsal heads of both feet.  The impression was a fascial 
strain with metatarsalgia.  He was treated with supports and 
crepe for his boots.

In November 1968, the veteran complained of a history of foot 
pain prior to entering service.  He related he had tenderness 
under the metatarsal heads on standing, and requested arch 
supports.  On physical examination, there was a flattening of 
the metatarsal arch with evidence of callous formation.  His 
long arch was noted as good.  The impression was pain in the 
metatarsal head.  X-rays of the feet conducted in November 
1968 were normal. 

When the veteran was examined for separation purposes in 
September 1969, it was noted that his feet and psychiatric 
and neurological systems were normal.  On an associated form, 
the veteran reported he had a history of foot trouble.  He 
did not report a history of frequent or terrifying 
nightmares, depression or excessive worry, or nervous trouble 
of any sort.  Following a review of the veteran's history, an 
examiner noted the veteran had pes planus and was without 
complications. 

In March 1975, it was noted that the veteran had recurrent 
callous formation. 

A September 1977 examination report shows that the veteran's 
psychiatric system and lower extremities were normal. 

Medical records, dated in late 1977, show that the veteran 
reported that his condition (i.e his feet) had bothered him 
in high school and had gotten worse.  It was noted he had 
interplantar keratosis of the third toes.  In January 1978, 
the veteran underwent an osteotomy of the left foot and a 
tendonotomy of the right foot.  

Medical records, dated in the early 1980s, show treatment for 
calluses of the right foot, and interplantar keratosis 
formations about the sub right third metatarsals.
 
A record, dated in August 1982, reflects that the veteran 
reported he had marital problems, anxiety/fears, bad 
dreams/flashbacks, and thoughts of suicide/homicide. 

A VA medical record, dated in September 1982, reflects that 
the veteran reported having received VA care.  Specifically, 
the September 1982 VA medical record notes that in 1969-1970, 
the veteran had a psychiatric appointment(s).

In February 1983, the veteran underwent a medical examination 
by the Bureau of Fire Standards and Training, and it was 
noted that his feet were normal. 

A February 1983 medical record from Group Health Associates 
reflects that the veteran's feet and psychiatric system were 
normal. 

A VA psychiatric consultation record, dated in July 1985, 
shows that the veteran had complaints of emotional lability 
and tearfulness, among other symptoms.  He related he did not 
have a history of a psychiatric treatment except for seeing a 
psychiatrist one time in 1970, when he faced a divorce from 
his first wife.  

In August 1985, the veteran continued to receive individual 
psychotherapy. 

A September 1985 VA medical record shows that the veteran was 
mildly depressed which appeared to be related to, in part, to 
his poor self-image, hurt feelings stemming from his 
rejection by his first wife and his father, and the chemical 
effects from chronic marijuana abuse. 

VA medical records, dated in September 1985, show that the 
veteran was involved in individual psychotherapy.

In a May 1992 letter, John W. Carnes, Ph.D., associate 
director of the Family Practice Residency at the Bayfront 
Medical Center, indicated that he had met with the veteran 
and had recommended that he take one month medical leave from 
duty.  It was opined that the veteran had a treatable 
diagnosis which was related to his work responsibilities and 
simultaneously affected his ability to perform those 
responsibilities.  It was noted that the veteran had been 
referred to several mental health professionals, but that the 
veteran wished to remain in Dr. Carnes' care.  
In May 1992, the veteran underwent a psychiatric evaluation 
by Dr. Eduordo C. Bondoc, M.D.  During the examination, the 
veteran reported he was employed as a lieutenant in the fire 
department.  He described an incident which occurred at work, 
while he was serving as a supervising rescuer.  He related 
that he and his people were charged with the difficult task 
of extricating a seriously injured man from a car wreck.  
Following the incident, the veteran reported, he felt run 
down and maximally stressed.  The veteran related that the 
rescue had affected him so much that he requested to see the 
critical incident stress debriefing team; this request was 
rejected.  Prior to the incident (which is described above), 
he related, he had experienced three other incidents that 
contributed to his feelings of being stressed.  The prior 
incidents involved fatalities, burn victims, and an incident 
involving a dog attacking a fire fighter.  As for current 
complaints, the veteran reported he had episodes of crying 
spells, feelings of anxiety, and nervousness, among other 
things.  He related that his PTSD symptoms began while he was 
in Vietnam.  While in Vietnam, he said, he began to start 
feeling uncomfortable with crowds, and had physical symptoms 
of anxiety which sounded similar to panic attacks.  He also 
related that he had personal problems during his marriage, 
which he felt contributed enormously to the development of 
his symptoms.  He said he had received six months of 
counseling following his service discharge.  He said he was 
always thinking about his Vietnam experience, and that the 
car rescue (again, described above) had triggered some 
memories.  He also reported a history of marital difficulties 
and relationship problems with his children.  The assessments 
included major depression with features of anxiety, PTSD 
(delayed onset), and an anxiety disorder (not otherwise 
specified). 

In May 1992, a private physician noted that the veteran had a 
stress reaction and it was recommended that he be placed on 
limited duty.  

In a May 1992 letter to the Chief of the Lealman Fire 
Department, Eduordo C. Bondoc, M.D., indicated that he had 
evaluated the veteran in May 1992.  In view of the veteran's 
exposure to previous traumatic experiences, Dr. Bondoc opined 
that the veteran's condition was aggravated by a car rescue, 
which occurred in March 1992.  It was noted that the veteran 
was showing signs and symptoms which were consistent with 
prior traumatic experiences.  It was recommended that 
pharmacotherapy be used as one treatment modality in addition 
to individual psychotherapy.  It was also recommended that he 
receive one month of medical leave from duty.

In August 1992, the veteran filed a claim of service 
connection for flat feet and PTSD. 

Private medical records, dated in September 1992, from Maura 
Rodriguez, M.D., show that the veteran was diagnosed as 
having PTSD and major depression. 

In a December 1992 application for VA medical benefits, the 
veteran reported that he had been fired from Lealman Fire and 
Rescue due to his inability to recover from a stress 
disorder. 

A December 1992 VA PTSD compensation examination report shows 
that the veteran reported that he had no emotional problems 
prior to service.  During active duty, he related, he was 
stationed in Vietnam and served as the head of security in 
Long Binh.  During the first few months, he related, he 
worked in the perimeter and bunker patrol, particularly at 
night, and on military police duty during the day.  He said 
he was also placed in charge of a platoon.  He said there 
were a number of incidents, during active duty, which left a 
strong impression on him.  First, he indicated there was a 
great deal of chaos and a breakdown of discipline among all 
the troops in Long Binh.  He said there were near race riots 
a couple of times.  He related that he was present during 
many fights and saw a great deal of alcohol and drug use.  He 
reported that a friend of his was so intimidated and fed up 
with the atmosphere and the threats from other soldiers that 
he poured gasoline on himself and set himself on fire.  He 
said he had witnessed the aforementioned act, and had seen 
this individual in the hospital, with severe burns.  In 
another incident, he said he confronted several soldiers 
about the theft of some equipment.  He said he had an M-16 
placed in his face by a drug-crazed solider, and almost had 
his head blown off.  After being discharged from service, he 
said, he had nervous problems.  In 1971, he said he worked as 
a paramedic for some years, but eventually had to go back to 
regular fire duty due to the stress.  In 1983, he said, he 
worked as a fire fighter and experienced a number of 
traumatic events, including four fire deaths and some very 
traumatic fire rescues.  He detailed the rescue of a badly 
hurt individual from a car wreck.  Since this particular 
rescue, he said, he had been very depressed.  He said he had 
problems in sleeping, had spontaneous crying spells, and was 
unable to concentrate.  He said he had flashbacks and 
intrusive thoughts of his Vietnam service.  Following an 
examination, it was noted that the veteran met the DSM-III-R 
criteria for PTSD and an adjustment disorder with depression. 

A December 1992 VA orthopedic examination reflects that the 
veteran reported he had flat feet for many years.  He said he 
had some protrusion of the metatarsals in both feet and had 
undergone surgery on both feet to correct his problems.  
Currently, he related he had pain and did not wear an arch 
support or have any padding in his shoes.  Following an 
examination, the diagnoses included pes planus. 

A December 1992 VA X-ray study reflects old healed middle 
metatarsal fractures. 

In a May 1993 letter, Mary Elizabeth Betz indicated that the 
veteran had first come to see Emil N. Buffington, D.P.M., in 
March 1973, for fourteen visits, until February 1975.  It was 
noted that Dr. Buffington had retired and medical records 
showed that the veteran had bilateral tylomas. 

In November 1993, the veteran was informed that the Selective 
Service System no longer had his medical records. 

A November 1993 VA medical record reflects that the veteran's 
diagnoses included questionable PTSD, major depression, and 
an anxiety disorder.  It was noted that he had developed some 
numbing symptoms, depression, insomnia, and angry outbursts 
following attending to a car accident victim while in the 
line of duty as a firefighter.  It was noted he had lost his 
job in March 1993 due to overreacting and a rage attack. 

During a February 1994 RO hearing, the veteran reported that 
prior to being drafted he had been taken to a podiatrist 
while in his early teens.  He said he was told he had flat 
feet and had small calluses cut off over a period between the 
ages of 12 to 18 years old.  Immediately after he was drafted 
he said he had foot problems, and was given crepe-soled shoes 
or boots.  He said he had difficulty marching among other 
things.  After service, he said he had his calluses removed 
and also underwent foot surgeries.  With respect to PTSD, the 
veteran related that he had been exposed to combat 
situations, including rocket attacks while in Vietnam.  He 
indicated he was involved in perimeter patrols, among other 
things.  During his tour, he related he had counseled a man 
(whose name he could not remember) who later killed himself 
by setting himself on fire.  He said he saw this individual 
in the hospital, prior to his death, where he was treated for 
burns.  He indicated he did not actually see the actual 
immolation.  He reported that he was troubled by the fact 
that he thought he had initially dissuaded the individual 
from committing suicide.  He also indicated that his unit had 
race relation problems.  After his period of service, he 
said, he was involved in firefighting and emergency medical 
technician (EMT) work, during which he saw a lot of traumatic 
events. 

In a February 1994 statement, Maura M. Rodriquez, M.D., 
indicated that the veteran had been under her care since 
September 1992 for PTSD, recurrent severe major depressive 
disorder without psychosis, and an anxiety disorder. 

In June and July 1994, the veteran's father and brother and 
the veteran's friend, submitted statements indicating that 
the veteran was a changed man after his Vietnam service.   

In July 1997, the U.S. Army & Joint Services Environmental 
Support Group (E.S.G.) submitted to the RO history and 
extracts of operational reports, and lessons learned for the 
periods of January to April 1969.  The E.S.G. indicated that 
they were unable to confirm the incident described by the 
veteran, which purportedly occurred between January to May 
1969, in which a servicemember poured kerosene over his body.  
It was noted that if further details could be provided, 
regarding the veteran's service stressors, additional 
attempts at verification could be made.

A September 1997 VA feet examination report reflects that the 
veteran reported that when he was very young he had to have 
calluses removed from the bottom of his feet.  It was noted 
that his induction into service had been deferred for 
approximately one year because of his flat feet.  It was 
noted he was later drafted in September 1967 and had trouble 
with his boots.  He said he was given crepe soles and was 
able to finish basic training.  After his service discharge, 
he underwent surgery on his feet in 1977 and 1978.  As for 
current complaints, the veteran said he had balance problems 
and his toes went down.  Following an examination, the 
diagnoses included bilateral hypertrophied fifth metatarsal 
heads with hyperkeratosis, chronic tinea pedis, flexible 
hammer toes (bilaterally), and slight degenerative arthritis 
of the left first metatarsal phalangeal joint.  X-rays showed 
no evidence of pes planus. 

A September 1997 VA examination report shows that the veteran 
reported he was first treated for psychiatric problems (after 
Cincinnati) in 1970, and it was noted that those records were 
not available.  Later psychiatric treatment was reportedly 
received in 1987 and in the 1990s.  The diagnoses were PTSD, 
and a history of adjustment disorder.  It was noted that the 
veteran did not have any personality disorders.

A September 1997 VA PTSD examination report reflects that the 
veteran reported having counseled a servicemember who later 
set himself on fire.  He said he later saw the individual in 
the hospital and he was gauzed up.  He said the individual 
later died, and he had blocked out his name.  He also 
described combat operations and indicated he had been exposed 
to incoming fire.  He related that there were race riots, and 
there were individuals armed with M-16s who were ready to 
commit mayhem against the troops, including himself.  
Following his service discharge, in the 1970s, it was noted 
he had worked for the fire department and started to 
reexperience Vietnam related trauma.  The veteran reported 
that he had seen two doctors for mood problems in the 1970s.  
As for current complaints, he related he had recurrent and 
intrusive distressing recollections of Vietnam.  Following an 
examination, it was opined that the veteran's PTSD could be 
caused by being subject to incoming rocket fire, being faced 
with angry fellow soldiers who are armed with automatic 
weapons when you yourself is unarmed, being exposed to angry 
fellow troops who have the intention to cause mayhem, or 
observing a troop who committed suicide.  The diagnoses 
included PTSD and an adjustment disorder.  (Notably, the 
September 1997 examination report reveals that the VA 
examiner was under the mistaken impression that service 
connection for PTSD had been established when he made the 
aforementioned conclusions.  He also improperly noted that 
the Board had already verified the veteran's PTSD or service 
stressors on some level.)

In a May 1998 statement to the RO, from the veteran's 
representative, it was indicated that the veteran had given 
all the information he could regarding his PTSD stressors. 

An October 1998 VA compensation examination report reflects 
that the veteran had little or no existing pes planus.  It 
was noted that there was no increase in severity of the pes 
planus during service nor was there any increased in any 
other condition related to that entity.  It was noted that X-
rays revealed no evidence of pes planus.

In January 1999, the VAMC in Cincinnati, Ohio, indicated that 
the veteran's medical records were retired.  It was further 
indicated that the veteran's records would be requested and 
would be sent as soon as possible.  In February 1999, the 
VAMC in Cincinnati, Ohio, indicated that the veteran's 
records from the Federal Record Center had been reviewed and 
there was no information showing that he underwent a 
psychiatric examination in 1969 or 1970.

In April 1999, the VAMC in Nashville, Tennessee, indicated 
that there were no available records of the veteran, from 
1969 to 1970. 

In August 1999, the Army indicated that the veteran's 
allegations regarding witnessing a soldier set himself on 
fire had been investigated and that no results had been 
found.  It was noted that morning reports had been searched.

In November 1999, the VAMC in Nashville, Tennessee indicated 
that a detailed search had been done on all current and 
archived records and that there was no documentation that the 
veteran was treated in 1969 or 1970. 

II.  Legal Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102 and 5103).  The record shows that the veteran 
was notified of the February 1993 RO decision, which denied 
his claims of service connection for pes planus and an 
acquired psychiatric disability, including PTSD, due to the 
lack of evidence linking the aforementioned conditions to 
military service.  That is the key issue in this case, and 
the RO's February 1993 decision, as well as the statement of 
the case and subsequent supplemental statements of the case, 
informed the veteran that medical evidence regarding the 
etiology of the disabilities in question was needed to 
substantiate his claims.  VA has met its duty to inform the 
veteran.  The Board concludes the discussions in the rating 
decision, statement of the case, supplemental statement of 
the case, and letters sent to the veteran informed him of the 
information and evidence needed to substantiate his claims 
and complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A).  The case was remanded by the Board in 1996 and 1998 
for the purpose of gaining additional development and the RO 
complied with all instructions.  In this regard, it is noted 
that exhaustive attempts were made to obtain all outstanding 
and pertinent records from 1969 and 1970; however, these 
attempts were unsuccessful.  Additionally, it is noted that 
exhaustive attempts were made to verify the veteran's service 
stressors; however, these, attempts were similarly 
unsuccessful.  The veteran has not referenced any unobtained 
evidence that might aid his claims or that might be pertinent 
to the bases of the denial of these claims.  The RO has 
requested all relevant (treatment) records identified by the 
veteran and the veteran was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  While VA has a duty to assist the 
veteran in the development of his claim, that duty is not "a 
one-way street."  If a claimant wishes help, he cannot 
passively wait for it.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991), aff'd on reconsideration, 1 Vet. App. 406 
(1991).  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  In 
sum, VA has met its duty to assist the veteran.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted. 

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  Moreover, as the Board finds that the directives 
of VCAA have been complied with regarding VA's duties to 
notify and to assist the veteran, the Board finds that the 
veteran has not been prejudiced by the Board's consideration 
of the merits of his claims, as set forth below.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby].  For the reasons previously set forth, 
the Board believes that the veteran has been given ample 
opportunity to provide evidence and argument in support of 
his claims.  In short, the Board finds that the veteran has 
been given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision.  As 
such, the Board will proceed with a discussion of the merits 
of the veteran's claims.

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection for PTSD requires medical 
evidence diagnosing the condition; credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and an in-service stressor.  38 C.F.R. 
§ 3.304(f); see also Cohen v. Brown, 10 Vet. App 128, 138 
(1997); Moreau v. Brown, 9 Vet. App. 389 (1996).  Finally, 
pertinent regulations provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

A.  Pes Planus

1.  Presumption of Soundness

Generally, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).  

The veteran's July 1967 preinduction examination specifically 
noted that he had pes planus to one degree.  At the time of 
his actual induction, in September 1967, he was again 
examined and the findings of the July 1967 examination were 
essentially confirmed.  The Board finds that the notation of 
pes planus (by a physician) is sufficient under the above 
rules to establish that pes planus preexisted military 
service.  As such, the application of the presumption of 
soundness is precluded. 

2.  Presumption of aggravation

As pes planus has been shown to preexist service, the Board 
must now address the question of whether there was 
aggravation of the disability during service.  The 
presumption of aggravation provides that a preexisting injury 
or disease will be considered to have been aggravated by 
active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a); Crowe v. Brown, 7 Vet. App. 238 (1994).  
Clear and convincing evidence is required to rebut the 
presumption of aggravation in service where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b); see Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991) (in the case of aggravation, the government 
must point to a specific finding that the increase in 
disability was due to the natural progression of the 
disease).  "Flare-ups" of a preexisting condition do not 
constitute aggravation if there is no increase in severity of 
underlying disability.  Hunt v. Derwinski, 1 Vet. App. 292, 
296-97 (1991).

Here, the Board finds that the veteran's pes planus was not 
aggravated in service.  The veteran was only treated for foot 
problems on two isolated occasions during his 2 year period 
of active duty from September 1967 to September 1969.  
Specifically, in October 1967, he complained of tenderness 
about the long tibial arch and under the metatarsal heads of 
both feet.  The clinical impression was a fascial strain with 
metatarsalgia, and he was treated with supports and crepe for 
his boots.  More than one year later, in November 1968, he 
again presented with complaints of tenderness under the 
metatarsal heads.  On examination, it was noted he had a 
flattening of the metatarsal arch with evidence of callous 
formation.  His long arch was also described as good.  The 
impression was pain in the metatarsal head.  X-rays were 
normal.  Following these two incidents of treatment in 
October 1967 and November 1968, the veteran's service medical 
records contain no complaints, findings, or treatment of pes 
planus, and an evaluation of his feet at his September 1969 
separation examination was normal.  Given the scant treatment 
for foot problems during service and normal findings at the 
time of his separation examination, it must be concluded that 
any foot complaints in service may only be classified as 
acute flare-ups which did not result in chronic disability.  
 
More recent medical evidence shows that when the veteran 
underwent a VA foot examination in September 1997, a slew of 
disabilities were noted, and pes planus was not among them.  
In October 1998, the veteran underwent another VA 
compensation examination and it was concluded that he had 
little to no pes planus.  Significantly, it was also opined 
that there had been no increase in the severity of his pes 
planus during service.

Given the two isolated episodes of foot treatment during 
service with normal findings on separation examination, the 
1998 VA opinion that pes planus was not aggravated during 
service, and the current evidence which indicates either 
little or no pes planus, the Board concludes that pes planus 
was not aggravated during service. 

It is the veteran's belief that pes planus was aggravated 
during active service.  The veteran is competent to report 
information of which he has personal knowledge, i.e. 
information that he can gather through his senses.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  However, as a layman, 
the veteran is not competent to offer opinions on medical 
causation and, moreover, the Board may not accept unsupported 
lay speculation with regard to medical issues.  See Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).  Although the veteran 
is competent to describe some foot symptoms, he lacks the 
medical training and expertise to offer a competent medical 
opinion that his own pes planus was aggravated during 
service.  Routen v. Brown, 10 Vet. App. 183 (1997).  Further, 
competent medical evidence on file including a 1998 VA 
opinion is to the effect that pes planus was not aggravated 
during service.  For these reasons, the Board finds that the 
preponderance of the evidence weighs against a finding that 
service connection is warranted for pes planus.

In denying this claim, the Board has considered the doctrine 
of doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Psychiatric Disability

A review of the veteran's service medical records reveals 
that his psychiatric and neurological systems were normal 
throughout his period of active duty from 1967 to 1969.  
There is absolutely no evidence of complaints, treatment, or 
diagnoses of an acquired psychiatric disability in the 
veteran's service medical records.

The first post-service indication of a chronic psychiatric 
disability is in the early 1980s, many years after the 
veteran's service discharge.  It is acknowledged that there 
is some evidence on file that suggests that the veteran began 
receiving psychiatric examinations or treatment as early as 
1969 or 1970, shortly after his service discharge.  
Specifically, a notation on a September 1982 VA medical 
record apparently shows that the veteran had a psychiatric 
appointment in 1969-1970.  Having an appointment with a 
psychiatrist or another type of mental health care 
professional, does not, in any way, prove that the veteran 
received a diagnosis of a psychiatric disability at that 
time.  Notably, the veteran reported, during a September 1985 
VA examination, that he did not have a prior history of 
psychiatric treatment aside from a one-time appointment in 
1970, when he faced a divorce from his first wife.  Further, 
there is no other evidence on file, from VA or private 
sources, which actually shows that he received a psychiatric 
diagnosis in 1969 or 1970. 

Rather, the medical evidence on file shows that the veteran 
was first diagnosed as having a psychiatric disability in the 
early 1980s.  From the early 1980s to the present time, the 
veteran has been variously diagnosed as having depression, an 
adjustment disorder, and PTSD.  As for the etiology of the 
aforementioned conditions, it is noted that there is no 
competent medical evidence on file linking such (other than 
PTSD), with his period of active service.  In fact, it was 
noted during a September 1985 examination that the veteran 
was mildly depressed which appeared to be related to, in 
part, to his poor self-image, hurt feelings stemming from his 
rejection by his first wife and father, and the chemical 
effects from chronic marijuana abuse.  In 1992 and 1993, 
private physicians suggested that the veteran's psychiatric 
problems were related to his work responsibilities in the 
field of fire rescue.  In sum, given the lack of medical 
evidence of psychiatric problems in service, and the lack of 
a causal link between current psychiatric problems and 
service, the Board concludes that the claim of service 
connection for an acquired psychiatric disability (other than 
PTSD) must be denied. 

With particular regard to PTSD, the Board does not dispute 
that there is a medical diagnosis of PTSD on file.  A 
multitude of VA medical records reflect that the veteran has 
PTSD, including VA compensation examinations conducted in 
December 1992 and September 1997.  Further, there is medical 
evidence of a causal nexus between the diagnosed PTSD and 
claimed in-service stressors.  It is noted that a September 
1997 VA examination report reflects the opinion that the 
veteran's PTSD could indeed be caused by his claimed 
stressors, which included being subject to incoming fire and 
witnessing the immolation of a fellow serviceman, among other 
things.  

Although a health professional may have accepted the 
veteran's account of his experiences during service, VA is 
not required to do the same, since VA is charged with the 
duty to assess the credibility and the weight to be given any 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  In 
this regard, it is noted that the 1997 VA examiner, who 
opined that there was a causal link between the veteran's 
period of service and PTSD, was under the mistaken impression 
that service connection for PTSD had already been established 
by the Board when he rendered his conclusions.  Nevertheless, 
the Board will not question the legitimacy of the medical 
evidence-that the veteran exhibited PTSD symptomatology 
believed to be due to the claimed in-service stressor.

The Board will, however, question whether or not there is 
credible supporting evidence that the claimed in-service PTSD 
stressors actually occurred.  

Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their 
occurrence and that no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions, or hardships of such service.  
38 U.S.C.A. § 1154(b).  Where a determination is made that 
the veteran did not "engage in combat with the enemy," or 
that the claimed stressor is not related to combat, the 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  In such cases, like 
the veteran's, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

In the instant case, the veteran served in Vietnam during the 
Vietnam era.  He was not awarded any decorations which evince 
combat duty.  Further, his military occupational specialty, 
as a military policeman and security guard, are not 
suggestive of combat service.  There is no documentary 
evidence showing that the veteran had combat service.  In 
sum, the Board concludes that there is no evidence on file 
that shows that the veteran served in combat.  

The veteran has reported several distressing events (i.e. 
stressors) that occurred during his period of active duty in 
Vietnam, which he says led to his PTSD.  He indicated that he 
was exposed to combat situations and near race riots while 
stationed in Long Binh; he said there were episodes during 
which he was threatened by fellow servicemen who were armed; 
and he had also indicated that he witnessed an individual 
(whose name he could not remember) douse himself with 
kerosene or gasoline and set himself on fire.  (Notably, 
during a February 1994 RO hearing, the veteran contradicted 
himself, indicating that he had not witnessed the 
immolation.)

As noted above, since the veteran did not have combat 
service, his claimed service stressors (discussed above) must 
be verified by service records or other corroborative 
evidence.  Id.  The veteran has not submitted any 
corroborative evidence which shows that his alleged stressors 
actually occurred.  In an effort to independently verify the 
veteran's stressors, the RO contacted E.S.G.  In July 1997, 
E.S.G. indicated that it was unable to confirm the veteran's 
account of the suicide incident.  In August 1999, the Army 
similarly responded that no corroborative evidence had been 
found regarding the suicide incident.  As for the veteran's 
other alleged stressors, none have been verified by E.S.G., 
the Army, or any other organization.  It is acknowledged that 
E.S.G. indicated in a July 1997 letter that it could conduct 
another search if the veteran provided additional details 
regarding his service stressors.  The veteran has indicated, 
however, through his representative, that he is unable to 
provide any more information regarding his service stressors.  
See May 1998 letter from the veteran's representative 
(discussed in the Factual Background).  As such, an 
additional E.S.G. search would be fruitless.

The matter of whether a specific event, as reported by a 
veteran, is a PTSD stressor is a question of fact for the 
Board to decide.  Here, there is no credible evidence 
supporting the veteran's allegations, and the Board finds the 
veteran's allegations are not credible; thus, the requirement 
that PTSD stressors be verified, as discussed in Cohen v. 
Brown, and as required by 38 C.F.R. § 3.304(f), has not been 
met.  Given the foregoing observations, and in the absence of 
any verified stressor in substantiation of the veteran's 
diagnoses of PTSD, the Board is of the opinion that the 
preponderance of the evidence is against the veteran's claim 
of service connection for PTSD.  

In denying this claim, the Board has considered the doctrine 
of doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  See Gilbert.


ORDER

Service connection for pes planus is denied.

Service connection for an acquired psychiatric disability, 
including PTSD, is denied.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

 

